Citation Nr: 0214341	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  96-19 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chronic fatigue, including as due to an 
undiagnosed illness.  

2.  Entitlement to service connection for a disability 
manifested by memory loss, sleep disturbance, and dizziness, 
including as due to an undiagnosed illness.  

3.  Entitlement to service connection for disability 
manifested by multiple joint pain, including as due to an 
undiagnosed illness.  

4.  Entitlement to service connection for a disability 
manifested by back pain, including as due to an undiagnosed 
illness.  

5.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1988 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in relevant part, granted service 
connection for migraine headaches and assigned a 30 percent 
rating effective November 8, 1993; and denied service 
connection for a disability manifested by chronic fatigue, a 
disability manifested by memory loss, sleep disturbance, and 
dizziness, a disability manifested by multiple joint pain, 
and a disability manifested by back pain, including as due to 
an undiagnosed illness.  

In June 1998, the Board remanded the issues to the RO for 
further development.  The case has now been returned to the 
Board for appellate review.  

In an April 2002 rating decision, the RO denied service 
connection for dysthymia, carpal tunnel syndrome, a bilateral 
ankle disability, and a disability manifested by chest pains, 
including due to an undiagnosed illness; denied a compensable 
rating for residuals of an injury to the left fifth finger; 
and denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  The veteran has not disagreed with these 
determinations and the issues are not currently before the 
Board.  They will not be addressed in this decision.  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran is a Persian Gulf veteran.  

3.  There is no objective medical evidence or independently 
verifiable non-medical indicators of the veteran's claimed 
disabilities manifested by chronic fatigue, memory loss, 
sleep disturbance, dizziness, multiple joint pain, or back 
pain.  

4.  The veteran's migraine headaches are manifested by 
characteristic prostrating attacks.  


CONCLUSIONS OF LAW

1.  A disability manifested by chronic fatigue, including as 
due to an undiagnosed illness, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1117, 1118, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
Veterans Education and Benefits Expansion Act (VEBA) of 2001, 
Public Law 107-103, 115 Stat. 976 (2001); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 56,614 (November 9, 2001) (to be 
codified as amended at 38 C.F.R. § 3.317).  

2.  A disability manifested by memory loss, sleep disturbance 
and dizziness, including as due to an undiagnosed illness, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, 115 Stat. 976 
(2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 56,614 
(November 9, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.317).  

3.  A disability manifested by multiple joint pain, including 
as due to an undiagnosed illness, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1117, 1118, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law 107-103, 115 Stat. 976 (2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2001); 66 Fed. Reg. 56,614 (November 9, 2001) (to 
be codified as amended at 38 C.F.R. § 3.317).  

4.  A disability manifested by back pain, including as due to 
an undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 
976 (2001); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2001); 66 
Fed. Reg. 56,614 (November 9, 2001) (to be codified as 
amended at 38 C.F.R. § 3.317).  

5.  The criteria for an initial rating in excess of 30 
percent for migraine headaches have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code 8100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, a statement of the case, supplemental 
statements of the case, and VA letters to the veteran, 
apprised the veteran of the law applicable in adjudicating 
the appeal, the reasons and bases for VA's decisions, and the 
information and evidence needed to substantiate the claims.  
Specifically, in compliance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), a March 28, 2002 letter from the RO 
apprised the veteran of the development VA would attempt to 
perform, and the evidence the veteran needed to provide to 
substantiate his claim.  The RO noted that VA would make 
reasonable efforts to obtain relevant evidence; however, he 
was responsible for submitting the evidence.  Additionally, 
in a June 30, 1999 letter, the RO informed the veteran that 
he needed to submit objective evidence to support his claims 
for service connection based on undiagnosed illnesses.  The 
types of evidence that would be helpful included nonmedical 
statements from disinterested parties, that described their 
perception of the disabling nature of the claimed 
disabilities.  

The correspondence in the file reflects that the veteran's 
representative received copies of the documents cited above.  
There is no indication that these documents were returned as 
undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA treatment reports and private medical 
records have been associated with the file, and the veteran 
was informed in the statement of the case and the 
supplemental statement of the case of the evidence that had 
been obtained.  He was afforded numerous VA examinations 
along with diagnostic testing to ascertain the nature of any 
disabilities; and he was provided the opportunity to present 
personal testimony at a hearing before a hearing officer at 
the RO in October 1996.  He testified that he didn't sleep 
well when he was overseas, and he had difficulty sleeping 
since he returned home.  He was having trouble remembering 
things and experienced dizzy spells.  His joints hurt, 
particularly if he did any strenuous work.  He had headaches 
on a regular basis.  In August 1998, the veteran reported 
that he received his treatment from the VA Medical Center 
(VAMC) in Detroit.  Those records have been obtained and 
private medical records were submitted by the veteran's 
representative.  The veteran has not identified any 
outstanding evidence that would support his claim.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2001).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  The benefit-of-the-doubt 
provision only applies, however, where there is an 
approximate balance of positive and negative evidence.  
Ferguson v. Principi, 273 F.3d 1072 (Fed.Cir. 2001).  

I.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  To establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2001).  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
or operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117 (West 1991 & West Supp. 2002).  The legislative 
history of § 1117 demonstrates an intent on the part of 
Congress to provide compensation for Persian Gulf War 
veterans who suffer from signs and symptoms of undiagnosed 
illnesses, and who may have acquired these symptoms as a 
result of exposure to the complex biological, chemical, 
physical and psychological environment of the Southwest 
theater of operations.  See 60 Fed. Reg. 6660 (Feb. 3, 1995).  

A Persian Gulf veteran shall be service connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms, provided that such disability became manifest 
during active service or to a degree of 10 percent or more no 
later than December 31, 2001, and by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317 (2001).  
Effective November 9, 2001, the period within which such 
disabilities must become manifest to a compensable degree in 
order for entitlement to compensation to be established was 
extended to December 31, 2006.  66 Fed. Reg. 56,614 (November 
9, 2001) (to be codified as amended at 38 C.F.R. § 3.317).  
Section 202 of VEBA of 2001 extended the period to September 
30, 2011.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following:  
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2001).  

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  
38 U.S.C.A. §§ 1117, 1118 (West 1991 & Supp. 2002); Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107-
103, 115 Stat. 976 (2001).  These changes became effective on 
March 1, 2002.  Among other things, the law revised the term 
"chronic disability" to "qualifying chronic disability," 
and included an expanded definition of "qualifying chronic 
disability" to include not only an undiagnosed illness, but 
also a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, as well as any diagnosed illness that the 
Secretary determines in regulations warrants a presumption of 
service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 1991 & 
Supp. 2002).  

The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  His DD Form 214 
indicates that he received the Southwest Asia Service Medal 
with two Bronze Service Stars.  Hence, he is a Persian Gulf 
veteran.  He has filed claims of entitlement to service 
connection for disabilities manifested by chronic fatigue, 
memory loss, sleep disturbance, dizziness, multiple joint 
pain, and back pain; and has ascribed these complaints to his 
service in Southwest Asia during the Persian Gulf War.  
Nevertheless, service connection may also be granted on a 
direct or presumptive basis, if the evidence supports such a 
finding.  

Based on a review of the evidence, the Board concludes that 
service connection may not be granted for the veteran's 
claimed disabilities, on any basis.  The regulation 
implementing 38 U.S.C.A. § 1117 specifically requires some 
objective indications of the signs of symptoms of the 
undiagnosed condition.  Objective indications of chronic 
disability are described as either objective medical evidence 
perceptible to a physician or other, non-medical indicators 
that are capable of independent verification, such as time 
lost from work, evidence that treatment was sought for the 
symptoms, or changes in appearance, physical abilities, and 
mental or emotional attitude.  38 C.F.R. § 3.317(a)(2).  

While the veteran has alleged chronic fatigue, memory loss, 
sleep disturbance, dizziness, multiple joint pain, and back 
pain, the medical evidence does not show any objective 
indications of chronic disabilities related to these 
complaints.  The veteran was afforded numerous VA 
examinations, complete with appropriate diagnostic testing, 
and there have been no medical findings related to a 
disability attributable to an undiagnosed illness.  In fact, 
no clinical pathology was found with regard to the majority 
of the complaints.  

The veteran has complained of chronic fatigue; however, at a 
May 2000 VA examination, the examiner concluded that the 
veteran did not meet any of the major or minor criteria 
required for a diagnosis of chronic fatigue syndrome.  
Additionally, it was clinically opined that his sleep 
disturbance was most likely secondary to his sleep habits 
because he worked the night shift for his current job.  There 
are no medical findings related to memory loss, dizziness or 
other neurological disabilities (separate from the service-
connected migraine headaches).  At a VA neurological 
examination in October 1998, the examiner concluded that the 
veteran did not have any evidence of a neurologic disability; 
and his complaints of memory impairment, fatigue, sleep 
disturbance and dizziness were not related to any neurologic 
disease.  They were also not attributed to an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness.  Nerve conduction studies performed in September 
1997 were entirely normal.  An electroencephalogram (EEG) in 
March 1997 was normal.  Despite being requested to do so, the 
veteran has not offered any objective non-medical evidence 
that can be verified to support the claims related to these 
complaints.  Furthermore, there is no indication that any of 
these complaints have been otherwise related to an event or 
injury during the veteran's active service.  

With regard to the veteran's complaints of multiple joint 
pain and back pain, the Board notes that service medical 
records do show that the veteran was seen for various 
injuries pertaining to his musculoskeletal system, including 
the back, the right shoulder, the knees, and both ankles.  
However, the records do not demonstrate that he developed any 
chronic joint disability as a result of any of these 
injuries.  Numerous VA joint examinations have shown that the 
veteran did not have any orthopedic pathology.  Upon VA 
joints examination in March 1994, the final diagnoses were:  
history of lumbar spine pain; cervical spine pain; left knee 
pain; mild hip pain; and left shoulder pain; with no 
pathology found.  X-rays were within normal limits.  Upon VA 
joints examination in May 2000, the examiner noted that X-
rays of the veteran's hips, knees, shoulders, ankles, 
cervical spine, and lumbosacral spine were within normal 
limits and did not reveal any evidence of traumatic 
pathology.  The examiner concluded that the veteran had 
subjective complaints of pain in multiple joints, without 
objective evidence of orthopedic pathology.  In a September 
2000 memorandum, a VA physician reviewed the veteran's file 
and noted that the veteran was provided a thorough work-up 
over the years, and had been diagnosed with major depressive 
disorder in 1995.  His generalized body aches and joint pains 
were found to be subjective in nature, and unrelated to any 
specific illness.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Furthermore, the veteran's complaints 
have not been attributed to an undiagnosed illness, and he 
has not been diagnosed with fibromyalgia or some other 
medically unexplained chronic multisymptom illness.  

The veteran has submitted treatment reports from the Ford 
Motor Company, dated from June 2000 to November 2000, which 
indicate that he sought treatment for a variety of 
musculoskeletal complaints.  However, his complaints resulted 
from specific injuries he sustained on the job.  In June 
2000, he was seen for complaints of lumbar strain.  In August 
2000, he complained of pain in his back, hands and left arm.  
One week later, he was seen for complaints of a knee injury.  
He reported that he hit his knee on the lift table and felt 
something pop.  The assessment was contusion of the right 
knee.  He was given crutches for ambulation and was given 
medical leave.  The veteran underwent an MRI of the right 
knee in September 2000, to rule out a tear of the meniscus.  
The initial assessment was lateral right knee pain, status 
post injury.  The MRI showed an abnormal signal within the 
periarticular margin of the head of the fibula which could 
related to edematous change from osteoarthritis at that 
articulation.  It was surmised that this could relate to 
post-traumatic bone bruise.  In October 2000, the veteran 
complained of pain in his wrists and hands due to repetitive 
gripping action required during the operation of an airgun.  
A VA outpatient record dated in July 1997 indicated that the 
veteran was seen for complaints of bone spurs in his foot.  
In February 1998, he was seen for complaints of carpal tunnel 
syndrome.  There is no indication that any of these 
complaints have been related to an undiagnosed illness, a 
multisymptom illness, or to an event or injury during the 
veteran's active service.  

Without objective indications of disabilities manifested by 
chronic fatigue, memory loss, sleep disturbance, dizziness, 
multiple joint pain, and back pain; or medical evidence that 
the veteran has current disabilities related to his active 
military service, the Board must conclude that service 
connection may not be granted.  A preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for disabilities manifested by chronic 
fatigue, memory loss, sleep disturbance, dizziness, multi-
joint pain, and back pain, including due to an undiagnosed 
illness.  Alemany, supra.  The claims are accordingly denied.  

Although the veteran's claims were not considered by the RO 
under the amended version of 38 C.F.R. § 3.317 or the revised 
language of 38 U.S.C.A. §§ 1117 and 1118, the Board notes 
that the amendment to 38 C.F.R. § 3.317 only extended the 
presumptive period within which undiagnosed illness 
disabilities must become manifest to a compensable degree, 
and does not directly impact the outcome of the veteran's 
claims.  Additionally, the veteran has not been diagnosed 
with a medically unexplained chronic multisymptom illness.  
Hence, there has been no prejudice in the Board reviewing the 
claims on the merits at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  However, the April 1995 rating decision 
appealed was the initial rating which granted service 
connection for migraine headaches.  Therefore, separate 
ratings can be assigned for this disability for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran's migraines are currently rated 30 percent 
disabling under Diagnostic Code 8100.  Migraines resulting in 
characteristic prostrating attacks occurring on an average 
once a month over the last several months warrant a 
30 percent rating.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.  This is 
the maximum rating provided for migraines.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2001).  

Upon VA neurological examination in March 1994, the veteran 
related that he had headaches off and on every day.  At 
times, they were so severe, he was unable to drive.  The 
headaches lasted up to two hours.  A history of migraines was 
diagnosed.  Upon VA neurological examination in October 1998, 
the veteran reported headaches five out of seven days a week.  
They typically lasted from several minutes to two hours.  He 
did not take any medication.  A history of headaches was 
diagnosed.  At times, they lasted as long as two weeks 
consecutively.  He claimed that he lost consciousness on two 
occasions.  Medication relieved his symptoms somewhat.  He 
was unable to work when he had the headaches.  Migraine 
syndrome was diagnosed.  Upon VA examination in May 2000, the 
veteran reported on and off headaches for at least five 
months.  The headaches sometimes lasted a whole day and at 
times would recur daily for about three months.  However, the 
problem had decreased recently and was no longer bothersome.  

Although the veteran has had frequent complaints of 
headaches, the evidence does not show that his migraines are 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability at any time during the rating 
period.  There is no evidence of record showing migraine-
related severe economic inadaptability.  Although the veteran 
was unemployed for several years, a September 1998 VA 
outpatient report indicated that the veteran was able to 
exercise and participate in other sports activities such as 
basketball.  More recently, he had obtained employment, and 
he reported upon VA examination in May 2000 that his 
headaches had improved greatly and were no longer a problem.  
Additionally, there is no evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability during the period in 
question.  Thus a referral for extra schedular consideration 
is not warranted.  

The Board concludes that the preponderance of the evidence is 
against an increased initial rating for the veteran's 
service-connected migraine headaches.  Therefore, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Alemany, supra.  


ORDER

Service connection for chronic fatigue, including due to an 
undiagnosed illness, is denied.  

Service connection for memory loss, sleep disturbance, and 
dizziness, including due to an undiagnosed illness, is 
denied.  

Service connection for a disability manifested by multiple 
joint pain, including due to an undiagnosed illness, is 
denied.  

Service connection for a disability manifested by back pain, 
including due to an undiagnosed illness, is denied.

An initial rating in excess of 30 percent for migraine 
headaches is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

